United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS BASE, MAINTENANCE BRANCH,
CAMP LEJEUNE, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-179
Issued: September 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2009 appellant filed a timely appeal from an October 7, 2009 decision of
the Office of Workers’ Compensation Programs regarding a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained more than a 27 percent impairment of the right
upper extremity and 24 percent impairment of the left upper extremity, for which he received
schedule awards.
On appeal, counsel contends that the Office erred by calculating the October 7, 2009
schedule award according to the 6th edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the evaluation was performed on April 29, 2009, prior to
May 1, 2009 when the sixth edition went into effect. He also asserted that the Office should
have allowed a rating for diminished grip strength in conjunction with limited motion.

FACTUAL HISTORY
The Office accepted that on December 18, 1997 appellant, then a 49-year-old electrical
worker, sustained traumatic arthritis of both wrists and forearms when he lifted heavy tools from
a vehicle.1 It later expanded the claim to accept bilateral traumatic arthropathy of the forearm,
bilateral enesopathy of the wrist and carpus. The Office also doubled the wrist impairment claim
under File No. xxxxxx901 with File No. xxxxxx820, accepted for an aggravation of localized
primary osteoarthritis of both shoulders.
From January 1998 through May 2000, appellant was followed by Dr. Ralph J. DiFiore, a
Board-certified orthopedic surgeon, who diagnosed degenerative arthritis of both wrists, worse
on the right.
On September 25, 2002 appellant claimed a schedule award. He submitted a
December 12, 2002 report from Dr. Landon B. Anderson, an attending Board-certified
orthopedic surgeon, finding a 1 percent permanent impairment of the left arm and a 12 percent
impairment of the right arm due to restricted wrist motion. On January 28, 2003 an Office
medical adviser reviewed Dr. Anderson’s report and found an eight percent permanent
impairment of the right upper extremity and a one percent impairment of the left upper
extremity. The Office found a conflict of medical opinion between Dr. Anderson and the Office
medical adviser and selected Dr. Robert M. Moore, a Board-certified orthopedic surgeon, to
resolve it.
In a March 11, 2003 report, Dr. Moore diagnosed osteoarthritis of both wrists with
advanced scapholunate collapse and instability. He opined that, according to the fifth edition of
the A.M.A., Guides, appellant had 15 percent right upper extremity impairment and 8 percent
left upper extremity impairment due to restricted wrist motion2 according to Table 16-31,
page 469. An Office medical adviser concurred with this calculation. By decision dated April 7,
2003, the Office awarded appellant a schedule award for a 15 percent impairment of the right
upper extremity and 8 percent impairment of the left upper extremity.
On June 26, 2004 appellant claimed an additional schedule award. He submitted an
October 4, 2004 evaluation from Dr. DiFiore finding a nine percent right upper extremity
impairment and a five percent left upper extremity impairment due to restricted motion
according to Figures 26 and 29 of the A.M.A., Guides.3 Dr. DiFiore found that, according to
1

Under File No. xxxxxx947, the Office accepted degenerative arthritis of both knees. This claim is not before the
Board on the present appeal.
2

On examination of the right wrist, Dr. Moore found 45 degrees dorsiflexion, 45 degrees volar flexion, 10
degrees radial deviation, 35 degrees ulnar deviation, 85 degrees pronation and 85 degrees supination of the forearm.
On examination of the left wrist, Dr. Moore found mild tenderness in the mid-dorsal aspect, 60 degrees dorsiflexion,
65 degrees volar flexion, 30 degrees radial deviation, 35 degrees ulnar deviation, 85 degrees pronation and
supination of the forearm. He noted full, painless ranges of motion of both shoulders and elbows.
3

On the right, Dr. DiFiore found the following impairments: two percent for radial deviation limited to 15
degrees; three percent for ulnar deviation limited to 15 degrees; four percent for dorsiflexion limited to 45 degrees.
On the left, he found that, according to Figures 26 and 29 of the A.M.A., Guides, appellant had a five percent left
upper extremity impairment due to restricted motion: two percent for radial deviation limited to 15 degrees; three
percent for ulnar deviation limited to 15 degrees.

2

Tables 32 and 34, appellant had a 20 percent impairment of each upper extremity impairment
due to weakness. He combined these impairments to total 27 percent right upper extremity
impairment and a 24 percent left upper extremity impairment. An Office medical adviser
concurred with Dr. DiFiore’s calculations. By decision dated October 22, 2004, the Office
awarded appellant an additional schedule award of 12 percent for the right upper extremity and
16 percent to the left upper extremity. Combined with the April 7, 2003 schedule award,
appellant then had a 27 percent impairment of the right upper extremity and a 24 percent
impairment of the left upper extremity.
On April 10, 2007 appellant claimed an additional schedule award. He submitted an
April 10, 2007 report by Dr. DiFiore assessing 14 percent right upper extremity impairment and
13 percent left upper extremity impairment due to restricted motion.4 In an August 13, 2007
report, Dr. DiFiore provided an additional impairment of 30 percent to each upper extremity due
to diminished grip strength according to Tables 16-32 and 16-34. In October 5, 2007 and
January 16, 2008 reports, Office medical advisers opined that Dr. DiFiore did not report any
additional impairment beyond that previously awarded. By decision dated February 1, 2008, the
Office denied an additional schedule award.
In a February 21, 2008 letter, appellant requested a telephonic hearing, held on
June 18, 2008. Appellant submitted a July 14, 2008 report from Dr. DiFiore finding a 15 percent
impairment of the right upper extremity due to limited wrist motion.5 Dr. DiFiore opined that the
15 percent impairment did “not reflect adequately [appellant’s] functional loss.” Therefore, he
evaluated grip strength according to Tables 16-32 and 16-34. Appellant’s grip strength was 18
kilograms (kg) on the dominant right hand using a Jamar dynamometer. According to Table 1632, average grip strength for a patient appellant’s age was 46 kg, equaling a 60 percent loss of
grip strength. Using Table 16-34, this equaled a 20 percent impairment of the right upper
extremity due to weakness. Dr. DiFiore found a 16 percent impairment of the left arm due to
restricted wrist motion,6 which he opined did not adequately reflect appellant’s functional loss.
He found that the 46 percent loss of grip strength7 equaled a 20 percent left upper extremity
impairment due to weakness according to Tables 16-32 and 16-34. Using the Combined Values
Chart, appellant had a 33 percent impairment of the left upper extremity.

4

On examination of the right wrist, he observed 50 degrees flexion, 35 degrees extension, 10 degrees ulnar
deviation and 5 degrees radial deviation. On the left, he found 55 degrees flexion, 45 degrees extension, 10 degrees
ulnar deviation and 5 degrees radial deviation. Grip strength was 45 pounds in the dominant right hand a 60 pounds
on the left.
5

On examination of the right wrist, Dr. DiFiore found that, according to Figure 16-28, page 467 and Figure 1629, page 469 of the A.M.A., Guides, appellant had a two percent upper extremity impairment due to radial deviation
limited to 10 degrees, a two percent impairment due to ulnar deviation limited to 20 degrees, a four percent
impairment for dorsiflexion limited to 40 degrees and a seven percent impairment for palmar flexion limited to 20
degrees. He totaled these impairments to equal 15 percent.
6

On examination of the left wrist, Dr. DeFiore found that according to Figure 16-28 page 467 and Figure 16-29,
page 469 of the A.M.A., Guides, appellant had a two percent impairment due to ulnar deviation limited to 20
degrees, a seven percent impairment for dorsiflexion limited to 20 degrees and a seven percent impairment for
palmar flexion limited to 20 degrees. He totaled these impairments to equal 16 percent.
7

Dr. DiFiore did not provide grip strength measurements for the left hand.

3

In a September 9, 2008 report, an Office medical adviser concurred with Dr. DiFiore’s
rating for restricted wrist motion. He explained that, according to paragraph 16.8a at page 508 of
the A.M.A., Guides, weakness may not be rated in conjunction with range-of-motion
impairments. As appellant already received schedule awards for a 24 percent impairment of the
right upper extremity and a 27 percent impairment of the left upper extremity, he was not entitled
to an additional schedule award.
By decision dated and finalized October 23, 2008, the Office hearing representative
found a conflict of medical opinion between Dr. DiFiore, for appellant, and the Office medical
adviser, for the government, regarding the appropriate percentage of permanent impairment. The
Office selected Dr. Edwin B. Cooper, Jr., a Board-certified orthopedic surgeon, to resolve the
conflict.
In an April 9, 2009 report, Dr. Cooper noted mild limitation of shoulder motion, right
greater than left, with glenohumeral abduction of the right shoulder limited to 90 degrees versus
120 on the left. There was also mild weakness of external rotation of the right shoulder, mild
bilateral supraspinatus atrophy, right deltoid atrophy and bilaterally positive impingement tests
bilaterally. Dr. Cooper found limited motion of both wrists.8 He found 15 kg average grip
strength in both hands, representing a 67 percent loss of grip strength in the dominant right hand
and a 66 percent loss on the left according to Table 16-32, page 509, equaling a 30 percent
impairment of each upper extremity. Dr. Cooper agreed with the “existing rating of 3 percent of
the right upper extremity and three percent of the left upper extremity for the bilateral shoulder
arthritis.” Dr. Moore calculated a 32 percent impairment of each upper extremity, 3 percent due
to restricted shoulder motion and 30 percent for loss of grip strength directly related to the
bilateral wrist arthritis.
In an April 30, 2009 report, an Office medical adviser reviewed Dr. Cooper’s report and
schedule determinations under both File No. xxxxxx901 and xxxxxx820. He noted that
appellant had received a schedule award for a nine percent impairment of the right arm and five
percent impairment of the left arm for bilateral shoulder arthritis under File No. xxxxxx820.
Under File No. xxxxxx901, appellant received schedule awards totaling a 24 percent impairment
of the right upper extremity and a 27 percent impairment of the left upper extremity based on
limited wrist motion. As grip strength could not be rated in conjunction with restricted motion,
appellant was not entitled to an additional schedule award.
By decision dated April 30, 2009, the Office denied modification on the grounds that the
medical evidence did not establish a greater percentage of permanent impairment than that
previously awarded. It accorded the weight of the medical evidence to Dr. Cooper.
In a July 21, 2009 letter, appellant requested reconsideration. He submitted new medical
evidence. In a June 16, 2009 report, Dr. DiFiore explained that because the restricted wrist
motion was “very minimal compared to the grip strength loss” the Office should use the grip
strength loss as it was the greater of the two impairments.
8

On examination of the right wrist, Dr. Cooper found 35 degrees flexion, 20 degrees extension, 15 degrees radial
deviation and 25 degrees ulnar deviation. On examination of the left wrist, he found 25 degrees flexion, 40 degrees
extension, 20 degrees radial deviation and 25 degrees ulnar deviation. Dr. Cooper stated that appellant had more
than a 50 percent decrease in range of motion of the right wrist.

4

In an August 24, 2009 report, Dr. DiFiore calculated a schedule award according to the
sixth edition of the A.M.A., Guides. He found that the diagnosis-based impairment grid was
inadequate and therefore used the range of motion method according to Table 15-32, page 473.
Dr. DiFiore noted a total 22 percent impairment of the right upper extremity for restricted wrist
motion, as follows: nine percent for flexion at 10 degrees; seven percent for extension limited to
20 degrees; two percent for radial deviation at 10 degrees; four percent for ulnar deviation at zero
degrees. For the left wrist, he found a nine percent upper extremity impairment due to flexion at
10 degrees, a seven percent impairment for extension at 20 degrees, a two percent impairment
due to radial deviation at 10 degrees, and a two percent impairment for ulnar deviation limited to
20 degrees. Dr. DiFiore opined that, although the sixth edition of the A.M.A., Guides did not
allow a rating for diminished grip strength, the Office should consider an additional impairment
in this category.
In an October 1, 2009 report, the Office medical adviser reviewed Dr. DiFiore’s reports
and calculated a 22 percent impairment of the right upper extremity and 20 percent of the left
upper extremity. As appellant already received schedule awards for 27 percent impairment of
the right upper extremity and 24 percent impairment of the left upper extremity, he was not
entitled to an additional schedule award.
By decision dated October 7, 2009, the Office modification of the April 30, 2009
decision. It found that the Office medical adviser provided “sufficient reasoning against an
increased award.”
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act9 provides for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.10
Schedule award decisions issued between February 1, 2001 and April 30, 2009 utilize the
fifth edition of the A.M.A., Guides.11 Effective May 1, 2009, the Office adopted the sixth
edition of the A.M.A., Guides,12 published in 2008, as the appropriate edition for all awards
issued after that date.13 The Board has held that as of May 1, 2009, a request for an additional

9

5 U.S.C. §§ 8101-8193.

10

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

12

FECA Bulletin No. 09-03 (issued March 15, 2009)..

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).

5

schedule award based on new medical evidence should be calculated according to the sixth
edition of the A.M.A., Guides even if the prior award was calculated under a previous edition.14
For schedule awards after May 1, 2009, the impairment is evaluated under the sixth edition
of the A.M.A., Guides, published in 2008.15 The sixth edition of the A.M.A., Guides provides a
diagnosis-based method of evaluation utilizing the World Health Organization’s International
Classification of Functioning, Disability and Health (ICF).16 Under the sixth edition, the
evaluator identifies the impairment class for the diagnosed condition (CDX), which is then
adjusted by grade modifiers based on functional history (GMFH), physical examination (GMPE)
and clinical studies (GMCS).17 The net adjustment formula is (GMFH - CDX) + (GMPE DCX) + (GMCS - CDX).
ANALYSIS
The Office accepted that, under File No. xxxxxx901, appellant sustained traumatic
arthritis of both wrists, bilateral traumatic arthropathy of the forearms and bilateral enesopathy of
the wrists and carpus. It later doubled File No. xxxxxx901 with File xxxxxx820, accepted for
aggravation of localized primary osteoarthritis of both shoulders.
Appellant received schedule awards totaling a 27 percent impairment of the right arm and
a 24 percent impairment of the left arm due to restricted motion of the wrist. In its October 7,
2009 decision, the Office found that appellant did not submit medical evidence establishing
greater impairment. The Board finds, however, that the Office did not consider the accepted
shoulder condition in calculating the schedule awards for upper extremity impairment.
In an April 9, 2009 report, Dr. Cooper, a Board-certified orthopedic surgeon and
impartial medical examiner, found limited motion of both shoulders, muscle atrophy and
bilaterally positive impingements tests. He agreed with the “existing rating of three percent of
the right upper extremity and three percent of the left upper extremity for the bilateral shoulder
arthritis.” However, there is no evidence of a schedule award for shoulder impairment under File
No. xxxxxx901 or File No. xxxxxx820. The prior schedule awards under File No. xxxxxx901
did not include any impairment of the shoulders.
It is well established that all factors that prevent a limb from functioning normally should
be considered, together with the loss of motion, in evaluating the degree of permanent
impairment.18 In its October 7, 2009 decision, the Office found that appellant had not
established an additional upper extremity impairment. Yet, it did not consider Dr. Cooper’s
finding of a three percent impairment of each upper extremity due to limited shoulder motion.
The case will be remanded for further development.
14

M.F., Docket No. 09-1901 (issued July 1, 2010); T.B., Docket No. 09-1903 (issued April 15, 2010).

15

FECA Bulletin No. 09-03 (issued March 15, 2009).

16

A.M.A., Guides (6th ed., 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
17

A.M.A., Guides 494-531 (6th ed. 2008).

18

Robert V. Disalvatore, 54 ECAB 351 (2003).

6

On remand of the case, the Office should determine if the shoulder impairments observed
by Dr. Cooper warrant any additional schedule award. Following this and any other
development deemed necessary, it will issue an appropriate decision in the case.
On appeal, counsel contends that the Office erred in its October 7, 2009 schedule
determination by applying the sixth edition of the A.M.A., Guides as the schedule award
evaluation was performed on April 29, 2009, prior to May 1, 2009 when the sixth edition went
into effect. As noted, schedule award decisions on or after May 1, 2009 are calculated according
to the sixth edition of the A.M.A., Guides. This includes cases involving augmented schedule
awards where the original award was calculated under a previous edition. Therefore, the Office
properly relied on the sixth edition of the A.M.A., Guides. There was no error in this regard.
Counsel also asserted that the Office should have allowed additional impairment for
diminished grip strength. As noted, the case is remanded to the Office to determine the
appropriate percentage of permanent impairment.
CONCLUSION
The Board finds that the case is not in posture for a decision on the extent of permanent
impairment to each upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the October 7, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further development
consistent with this decision.
Issued: September 24, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

